DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-2, 5, 9-10, 12, and 18 in the reply filed on 06/09/2022 is acknowledged.
Claims 6-8 and 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/09/2022.

Information Disclosure Statement
The information disclosure statement filed 01/30/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Particularly, a copy of foreign patent document cite no. 1, DE102004042775A1, has not been provided. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. The instant specification at Page 3, line 32 recites the browser-executable code “https://connect.innovateuk.org.”
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, language of “metallic particles; and ceramic particles;” is suggested to read “metallic particles and ceramic particles” to clarify the listing. 
In claim 1, the semi-colons in the listing of “one or more metallic particles; one or more ceramic particles; and one or more ceramic particles,” are suggested to be replaced with commas to clarify the listing. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kollenberg, Wolfgang (WO 2014/067990 A1, of record, hereinafter referred to as "Kollenberg"). US 9908819, of record, is being relied upon as the English language equivalent of Kollenberg.
Regarding claim 1, Kollenberg teaches a method for the production of a green body wherein a layer of ceramic powder is formed on a substrate, a solidifying composition containing a binder is applied to a part of the powder layer, the powder forming and binding steps are repeated multiple times, and the green body is removed from the powder bed and unbound powder (Abstract, Col. 2 lines 65-67, Col. 3 lines 1-16, Col. 14 lines 35-46, Col. 16 lines 44-47). Kollenberg teaches the solidifying composition containing an organometallic compound (Col. 3 lines 3-8, Col. 4 lines 10-21), and further, the solidifying composition having a drop size of 5-100 µm (Col. 17 lines 1-6), reading on the microparticles as claimed. Kollenberg teaches the solidifying composition being applied by means of an ink jet printer (Col. 16 lines 18-19, Col. 17 lines 7-10). Kollenberg teaches that the binder ensures the powder particles glue to each other and that the green body acquires sufficient solidity, and further, that when the solidifying composition is applied, it forms to the contour of the powder particles (Col. 14 lines 35-40), reading on the pore infiltration and local fusion of the binder and powder bed particles as claimed. Kollenberg teaches that following a subsequent heat treatment, the organometallic compound of the solidifying composition is converted into inorganic metallic or non-metallic compounds and influences properties of the formed ceramic structure with locational accuracy (Col. 3 lines 20-37, Col. 15 lines 1-9). As the compounds of the solidifying composition in Kollenberg contribute to the composition and properties of the formed ceramic structure, it necessarily follows that the solidifying composition is non-sacrificial (instant specification at Page 5 lines 4-5 – a functional binder is non-sacrificial: it contributes to the functional properties of the end product). 
Regarding claim 2, Kollenberg teaches sintering of the printed green body after removal from the powder bed (Col. 14 lines 44-46, Col. 15 lines 4-6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kollenberg, Wolfgang (WO 2014/067990 A1, hereinafter referred to as "Kollenberg") as applied to claim 1 above. US 9908819 is being relied upon as the English language equivalent of Kollenberg. 
Regarding claim 5, Kollenberg teaches the organometallic compound having one metal atom selected from a list of elements including Cu (Col. 4 lines 10-16), rendering obvious the organometallic being a copper metal precursor as claimed. 
Regarding claim 12, Kollenberg teaches the layers of ceramic powder and solidifying composition being formed at temperature in the range of 15-150 ºC (Col. 45-53). Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 18, Kollenberg teaches the organometallic compound having 1 to 3 metal atoms, including Cu, with 1 to 3 ligands (Col. 4 lines 10-16 and 47-49), and can be selected from mixtures of metal tetramethylcyclopentadienylide, pentamethylcyclopentadienylide, cyclopentadienylide, and isocyanoacetate compounds (Col. 4 lines 56-64, Col. 5 lines 22-23 and 51, Col. 6 lines 23-24, Col. 7 line 62-63 and 42), rendering obvious a Cu organometallic with cyclopentadienyl or isocyanide compounds as claimed. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kollenberg, Wolfgang (WO 2014/067990 A1, hereinafter referred to as "Kollenberg") as applied to claim 1 above, and further in view of Hirata et al. (US 2016/0325356, of record, hereinafter referred to as "Hirata"). US 9908819 is being relied upon as the English language equivalent of Kollenberg.
Regarding claims 9-10, Kollenberg teaches the ceramic powder of the powder bed having a particle size in a range of 0.1 to 500 µm; however, Kollenberg does not teach metallic or ceramic nanoparticles or microparticles in the binder composition as claimed. 
Hirata teaches an inkjet method for forming a three-dimensional shaped article by selectively applying a liquid binding agent to a thin layer of shaping material [0041-0042], wherein the shaping material can be a powder of ceramic particles 0.1 to 30 µm in size [0046-0049], and the liquid binding agent includes second ceramic particles 0.001 µm (or 1 nm) to 10 µm in size [0086-0088]. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I).  Hirata teaches that this particle size combination of shaping material powder and liquid binding agent ceramic particles allows the binding agent particles to easily enter voids between the shaping material powder particles and increase a density of the shaping material in a uniform manner [0089]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the green body production method of Kollenberg and include secondary ceramic particles of 0.001-10 µm in size in the solidifying binder composition as taught by Hirata in order to improve infiltration of the binding composition between voids of the ceramic powder bed, thereby increasing a density of the formed structure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2006/0251535 teaches a rapid prototyping process for producing a body from a metal or ceramic powder material by moistening defined regions of a discharged powder layer with a binder liquid, wherein the binder liquid comprises organo-metallic polymers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        6/15/2022